 1    ROBBINS GELLER RUDMAN
        & DOWD LLP
 2    DENNIS J. HERMAN (220163)
      WILLOW E. RADCLIFFE (200087)
 3    JOHN H. GEORGE (292332)
      Post Montgomery Center
 4    One Montgomery Street, Suite 1800
      San Francisco, CA 94104
 5    Telephone: 415/288-4545
      415/288-4534 (fax)
 6    dennish@rgrdlaw.com                         WHITE & CASE LLP
      willowr@rgrdlaw.com                         CHRISTOPHER M. CURRAN
 7    jgeorge@rgrdlaw.com                         (pro hac vice)
                                                  ERIC GRANNON (pro hac vice)
 8    Lead Counsel for Plaintiffs                 JAIME M. CROWE (pro hac vice)
                                                  REUBEN J. SEQUEIRA (pro hac
 9    WHITE & CASE LLP                            vice)
      BRYAN A. MERRYMAN                           701 Thirteenth Street, NW
10    (SBN 134357)                                Washington, DC 20005-3807
      555 South Flower Street, Suite 2700         Telephone: 202/626-3600
11    Los Angeles, CA 90071                       202/639-9355 (fax)
      Telephone: 213/620-7700                     ccurran@whitecase.com
12    213/452-2329 (fax)                          egrannon@whitecase.com
      bmerryman@whitecase.com                     jcrowe@whitecase.com
13                                                rsequeira@whitecase.com
      Attorneys for Defendant
14    Toshiba Corporation
15                        UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
16
   MARK STOYAS and NEW                        )   Case No. 2:15-cv-04194-DDP(JCx)
17 ENGLAND TEAMSTERS &                        )
   TRUCKING INDUSTRY PENSION                  )   CLASS ACTION
18 FUND,                                      )
                                              )   STIPULATED PROTECTIVE ORDER
19                            Plaintiffs,     )
                                              )   [CORRECTION MADE TO CROSS-
20          and                               )   REFERENCE IN PARAGRAPH 1]
                                              )
21   AUTOMOTIVE INDUSTRIES                    )
     PENSION TRUST FUND, Individually )
22   and on Behalf of All Others Similarly )
     Situated,                                )
23                                            )
                              Lead Plaintiff, )
24                                            )
            vs.                               )
25                                            )
     TOSHIBA CORPORATION,                     )
26                                            )
                              Defendant.      )
27                                            )
28

     4852-0841-3878.v1
 1            1.         A.   PURPOSES AND LIMITATIONS
 2            As the Parties have represented that discovery in this action is likely to involve
 3 production of confidential, proprietary, or private information for which special
 4 protection from public disclosure and from use for any purpose other than
 5 prosecuting this litigation may be warranted, this Court enters the following
 6 Protective Order. This Order does not confer blanket protections on all disclosures
 7 or responses to discovery. The protection it affords from public disclosure and use
 8 extends only to the limited information or items that are entitled to confidential
 9 treatment under the applicable legal principles. Further, as set forth in Section 13.3,
10 below, this Protective Order does not entitle the Parties to file confidential
11 information under seal. Rather, when the Parties seek permission from the Court to
12 file material under seal, the Parties must comply with Civil Local Rule 79-5 and with
13 any pertinent orders of the assigned District Judge and Magistrate Judge.
14                       B.   GOOD CAUSE STATEMENT
15            In light of the nature of the claims and allegations in this case and the Parties’
16 representations that discovery in this case will involve the production of confidential
17 records, and in order to expedite the flow of information, to facilitate the prompt
18 resolution of disputes over confidentiality of discovery materials, to adequately
19 protect information the Parties are entitled to keep confidential, to ensure that the
20 Parties are permitted reasonable necessary uses of such material in connection with
21 this action, to address their handling of such material at the end of the litigation, and
22 to serve the ends of justice, a protective order for such information is justified in this
23 matter. The Parties shall not designate any information/documents as confidential
24 without a good faith belief that such information/documents have been maintained
25 in a confidential, non-public manner, and that there is good cause or a compelling
26 reason why it should not be part of the public record of this case.
27
28
                                                 -1-
     4852-0841-3878.v1
 1            2.         DEFINITIONS
 2            2.1        Action: The instant action: Stoyas, et al. v. Toshiba Corp., 15-cv-
 3 04194-DDP (JCx) (C.D. Cal.).
 4            2.2        Challenging Party:     A Party or Non-Party that challenges the
 5 designation of information or items under this Order.
 6            2.3        “CONFIDENTIAL” Information or Items: Information (regardless of
 7 how it is generated, stored or maintained) or tangible things that qualify for
 8 protection under Federal Rule of Civil Procedure 26(c), and as specified above in
 9 the Good Cause Statement.
10            2.4        “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
11 Information or Items: Extremely sensitive “CONFIDENTIAL” Information or
12 Items, the disclosure of which to another Party or Non-Party would create a
13 substantial risk of serious harm that could not be avoided by less restrictive means.
14            2.5        Counsel: Outside Counsel of Record and House Counsel (as well as
15 their support staff).
16            2.6        Designating Party: A Party or Non-Party that designates information
17 or items that it produces in disclosures or in responses to discovery as
18 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
19 ONLY.”
20            2.7        Disclosure or Discovery Material: All items or information, regardless
21 of the medium or manner in which it is generated, stored, or maintained (including,
22 among other things, testimony, transcripts, and tangible things), that are produced or
23 generated in disclosures or responses to discovery in this matter.
24            2.8        Expert: A person with specialized knowledge or experience in a matter
25 pertinent to the litigation who has been retained by a Party or its counsel to serve as
26 an expert witness or as a consultant in this Action.
27
28
                                                   -2-
     4852-0841-3878.v1
 1            2.9        House Counsel: Attorneys who are employees of a Party to this Action.
 2 House Counsel does not include Outside Counsel of Record or any other outside
 3 counsel.
 4            2.10 Non-Party: Any natural person, partnership, corporation, association,
 5 or other legal entity not named as a Party to this action.
 6            2.11 Outside Counsel of Record: Attorneys who are not employees of a
 7 Party to this Action but are retained to represent or advise a Party to this Action and
 8 have appeared in this Action on behalf of that Party or are affiliated with a law firm
 9 which has appeared on behalf of that Party, and includes support staff.
10            2.12 Party: Any Party to this Action, including all of its officers, directors,
11 employees, consultants, retained experts, and Outside Counsel of Record (and their
12 support staffs).
13            2.13 Producing Party: A Party or Non-Party that produces Disclosure or
14 Discovery Material in this Action.
15            2.14 Professional Vendors:          Persons or entities that provide litigation
16 support services (e.g., photocopying, videotaping, translating, preparing exhibits or
17 demonstrations, and organizing, storing, or retrieving data in any form or medium)
18 and their employees and subcontractors.
19            2.15 Protected Material: Any Disclosure or Discovery Material that is
20 designated            as   “CONFIDENTIAL”         or   “HIGHLY      CONFIDENTIAL         –
21 ATTORNEYS’ EYES ONLY.”
22            2.16 Receiving Party:         A Party that receives Disclosure or Discovery
23 Material from a Producing Party.
24            3.         SCOPE
25            The protections conferred by this Order cover not only Protected Material (as
26 defined above), but also (1) any information copied or extracted from Protected
27 Material; (2) all copies, excerpts, summaries, or compilations of Protected Material;
28 and (3) any deposition testimony, conversations, or presentations by Parties or their
                                                   -3-
     4852-0841-3878.v1
 1 Counsel that might reveal Protected Material, other than during a court hearing or at
 2 trial.
 3            Any use of Protected Material during a court hearing or at trial shall be
 4 governed by the orders of the presiding judge. This Order does not govern the use
 5 of Protected Material during a court hearing or at trial.
 6            4.         DURATION
 7            Even after final disposition of this litigation, the confidentiality obligations
 8 imposed by this Order shall remain in effect until a Designating Party agrees
 9 otherwise in writing or a court order otherwise directs. Final disposition shall be
10 deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
11 or without prejudice; and (2) final judgment herein after the completion and
12 exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
13 including the time limits for filing any motions or applications for extension of time
14 pursuant to applicable law.
15            5.         DESIGNATING PROTECTED MATERIAL
16            5.1        Exercise of Restraint and Care in Designating Material for Protection.
17 Each Party or Non-Party that designates information or items for protection under
18 this Order must take care to limit any such designation to specific material that
19 qualifies under the appropriate standards. The Designating Party must designate for
20 protection only those parts of material, documents, items, or oral or written
21 communications that qualify so that other portions of the material, documents, items,
22 or communications for which protection is not warranted are not swept unjustifiably
23 within the ambit of this Order.
24            Mass, indiscriminate, or routinized designations are prohibited. Designations
25 that are shown to be clearly unjustified or that have been made for an improper
26 purpose (e.g., to unnecessarily encumber the case development process or to impose
27 unnecessary expenses and burdens on other Parties) may expose the Designating
28 Party to sanctions.
                                                   -4-
     4852-0841-3878.v1
 1            If it comes to a Designating Party’s attention that information or items that it
 2 designated for protection do not qualify for protection, that Designating Party must
 3 promptly notify all other Parties that it is withdrawing the inapplicable designation.
 4            5.2        Manner and Timing of Designations. Except as otherwise provided in
 5 this Order (see, e.g., second paragraph of Section 5.2(a) below), or as otherwise
 6 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
 7 under this Order must be clearly so designated before the material is disclosed or
 8 produced.
 9            Designation in conformity with this Order requires:
10                       (a)   for information in documentary form (e.g., paper or electronic
11 images of documents, but excluding transcripts of depositions), that the Producing
12 Party affix at a minimum, the legend “CONFIDENTIAL” or the legend “HIGHLY
13 CONFIDENTIAL – ATTORNEYS’ EYES ONLY” to each page that contains
14 protected material. If only a portion or portions of the material on a page qualifies
15 for protection, the Producing Party also must clearly identify the protected portion(s)
16 (e.g., by making appropriate markings in the margins).
17            A Party or Non-Party that makes original documents available for inspection
18 need not designate them for protection until after the inspecting Party has indicated
19 which documents it would like copied and produced. During the inspection and
20 before the designation, all of the material made available for inspection shall be
21 deemed “HIGHLY CONFIDENTIAL.” After the inspecting Party has identified the
22 documents it wants copied and produced, the Producing Party must determine which
23 documents, or portions thereof, qualify for protection under this Order. Then, before
24 producing the specified documents, the Producing Party must affix the
25 “CONFIDENTIAL” legend or the “HIGHLY CONFIDENTIAL – ATTORNEYS’
26 EYES ONLY” legend to each page that contains Protected Material. If only a
27 portion or portions of the material on a page qualifies for protection, the Producing
28
                                                  -5-
     4852-0841-3878.v1
 1 Party also must clearly identify the protected portion(s) (e.g., by making appropriate
 2 markings in the margins).
 3                       (b)   for testimony given in depositions that the Designating Party
 4 identifies on the record, before the close of the deposition as protected testimony.
 5                       (c)   for information produced in some form other than documentary
 6 form, such as electronic materials other than electronic images of documents, and
 7 for any other tangible items, that the Producing Party affix in a prominent place on
 8 the exterior of the container or containers in which the information is stored the
 9 “CONFIDENTIAL” legend or the “HIGHLY CONFIDENTIAL – ATTORNEYS’
10 EYES ONLY” legend. If only a portion or portions of the information warrants
11 protection, the Producing Party, to the extent practicable, shall identify the protected
12 portion(s).
13            5.3        Inadvertent Failures to Designate. If timely corrected after discovery
14 of the error, an inadvertent failure to properly designate qualified information,
15 testimony given in depositions, or items as “CONFIDENTIAL” or “HIGHLY
16 CONFIDENTIAL – ATTORNEYS’ EYES ONLY” does not, standing alone, waive
17 the Designating Party’s right to secure protection under this Order for such material.
18 Upon timely correction of a designation, the Receiving Party must make reasonable
19 efforts to assure that the material is treated in accordance with the provisions of this
20 Order.
21            6.         CHALLENGING CONFIDENTIALITY DESIGNATIONS
22            6.1        Timing of Challenges. Any Party or Non-Party may challenge a
23 designation of confidentiality at any time that is consistent with the Court’s
24 Scheduling Order.
25            6.2        Meet and Confer. The Challenging Party shall initiate the dispute
26 resolution process under Local Rule 37-1 et seq.
27            6.3        The burden of persuasion in any such challenge proceeding shall be on
28 the Designating Party. Frivolous challenges, and those made for an improper
                                                   -6-
     4852-0841-3878.v1
 1 purpose (e.g., to harass or impose unnecessary expenses and burdens on other
 2 Parties) may expose the Challenging Party to sanctions. Unless the Designating
 3 Party has waived or withdrawn the confidentiality designation, all Parties shall
 4 continue to afford the material in question the level of protection to which it is
 5 entitled under the Producing Party’s designation until the Court rules on the
 6 challenge.
 7            7.         ACCESS TO AND USE OF PROTECTED MATERIAL
 8            7.1        Basic Principles. A Receiving Party may use Disclosure or Discovery
 9 Material, including, but not limited to, Protected Material that is disclosed or
10 produced by another Party or by a Non-Party in connection with this Action, only
11 for prosecuting, defending, or attempting to settle this Action. Protected Material
12 may be disclosed only to the categories of persons and under the conditions
13 described in this Order. When the Action has been terminated, a Receiving Party
14 must comply with the provisions of Section 14 below.
15            Protected Material must be stored and maintained by a Receiving Party at a
16 location and in a secure manner that ensures that access is limited to the persons
17 authorized under this Order.
18            7.2        Disclosure of “CONFIDENTIAL” Information or Items.               Unless
19 otherwise ordered by the Court or permitted in writing by the Designating Party, a
20 Receiving             Party    may     disclose   any   information    or   item   designated
21 “CONFIDENTIAL” only to:
22                       (a)     the Receiving Party’s Outside Counsel of Record in this Action,
23 as well as employees or contract attorneys of said Outside Counsel of Record to
24 whom it is reasonably necessary to disclose the information for this Action;
25                       (b)     the officers, directors, and employees (including House Counsel)
26 of the Receiving Party to whom disclosure is reasonably necessary for this Action;
27
28
                                                     -7-
     4852-0841-3878.v1
 1                       (c)   Experts (as defined in this Order) of the Receiving Party to whom
 2 disclosure is reasonably necessary for this Action and who have signed the
 3 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 4                       (d)   the Court and its personnel;
 5                       (e)   private court reporters and their staff to whom disclosure is
 6 reasonably necessary for this Action and who have signed the “Acknowledgment
 7 and Agreement to Be Bound” (Exhibit A);
 8                       (f)   professional jury or trial consultants, mock jurors, and
 9 Professional Vendors to whom disclosure is reasonably necessary for this Action
10 and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
11 A);
12                       (g)   the author or recipient of a document containing the information
13 or a custodian or other person who otherwise possessed or knew the information;
14                       (h)   during their depositions, witnesses, and attorneys for witnesses,
15 in the Action to whom disclosure is reasonably necessary provided: (1) the deposing
16 Party requests that the witness sign the “Acknowledgment and Agreement to Be
17 Bound” (Exhibit A); and (2) they will not be permitted to keep any confidential
18 information unless they sign the “Acknowledgment and Agreement to Be Bound”
19 (Exhibit A), unless otherwise agreed by the Designating Party or ordered by the
20 Court. Pages of transcribed deposition testimony or exhibits to depositions that
21 reveal Protected Material may be separately bound by the court reporter and may not
22 be disclosed to anyone except as permitted under this Protective Order;
23                       (i)   any mediator or settlement officer, and their supporting
24 personnel, mutually agreed upon by any of the Parties engaged in settlement
25 discussions; and
26                       (j)   any other person to whom the Designating Party agrees in
27 writing.
28
                                                   -8-
     4852-0841-3878.v1
 1            7.3        Disclosure of “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES
 2 ONLY” Information or Items. Unless otherwise ordered by the Court or permitted
 3 in writing by the Designating Party, a Receiving Party may disclose any information
 4 or item designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
 5 only to:
 6                       (a)   the Receiving Party’s Outside Counsel of Record in this Action,
 7 as well as employees or contract attorneys of said Outside Counsel of Record to
 8 whom it is reasonably necessary to disclose the information for this Action;
 9                       (b)   Experts (as defined in this Order) of the Receiving Party to whom
10 disclosure is reasonably necessary for this Action and who have signed the
11 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
12                       (c)   the Court and its personnel;
13                       (d)   private court reporters and their staff to whom disclosure is
14 reasonably necessary for this Action and who have signed the “Acknowledgment
15 and Agreement to Be Bound” (Exhibit A);
16                       (e)   professional jury or trial consultants, mock jurors, and
17 Professional Vendors to whom disclosure is reasonably necessary for this Action
18 and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
19 A);
20                       (f)   the author or recipient of a document containing the information
21 or a custodian or other person who otherwise possessed or knew the information;
22 and
23                       (g)   any mediator or settlement officer, and their supporting
24 personnel, mutually agreed upon by any of the Parties engaged in settlement
25 discussions; and
26                       (h)   any other person to whom the Designating Party agrees in
27 writing.
28
                                                   -9-
     4852-0841-3878.v1
 1            8.         PROTECTED       MATERIAL          SUBPOENAED       OR     ORDERED
 2                       PRODUCED IN OTHER LITIGATION
 3            If a Party is served with a subpoena or a court order issued in other litigation
 4 that compels disclosure of any information or items designated in this Action as
 5 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES
 6 ONLY,” that Party must:
 7                       (a)   promptly and at least 10 business days before disclosure (the
 8 “response period”) notify in writing the Designating Party. Such notification shall
 9 include a copy of the subpoena or court order unless prohibited by law;
10                       (b)   promptly notify in writing the Party who caused the subpoena or
11 order to issue in the other litigation that some or all of the material covered by the
12 subpoena or order is subject to this Protective Order. Such notification shall include
13 a copy of this Protective Order; and
14                       (c)   cooperate with respect to all reasonable procedures sought to be
15 pursued by the Designating Party whose Protected Material may be affected. The
16 Receiving Party shall not disclose any Protected Material during the response period,
17 unless required by a court order or otherwise expressly required by law to do so in
18 the response period.
19            If the Designating Party timely seeks a protective order, the Party served with
20 the subpoena or court order shall not produce any information designated in this
21 action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
22 EYES ONLY” before a determination by the court from which the subpoena or order
23 issued, unless the Party has obtained the Designating Party’s permission, or unless
24 otherwise required by the law or court order. The Designating Party shall bear the
25 burden and expense of seeking protection in that court of its confidential material
26 and nothing in these provisions should be construed as authorizing or encouraging a
27 Receiving Party in this Action to disobey a lawful directive from another court.
28
                                                  - 10 -
     4852-0841-3878.v1
 1            9.         INFORMATION FROM NON-PARTY SOURCES
 2            At the time of serving any discovery requests on a Non-Party, the serving
 3 Party shall provide the Non-Party with a copy of this Protective Order.
 4            10.        A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
 5                       PRODUCED IN THIS LITIGATION
 6                       (a)   The terms of this Order are applicable to information produced
 7 by a Non-Party in this Action and designated as “CONFIDENTIAL” or “HIGHLY
 8 CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” Such information produced by
 9 Non-Parties in connection with this litigation is protected by the remedies and relief
10 provided by this Order.              Nothing in these provisions should be construed as
11 prohibiting a Non-Party from seeking additional protections.
12                       (b)   In the event that a Party is required, by a valid discovery request,
13 to produce a Non-Party’s confidential information in its possession, and the Party is
14 subject to an agreement with the Non-Party not to produce the Non-Party’s
15 confidential information, then the Party shall:
16                             1)    promptly notify in writing the Requesting Party and the
17 Non-Party that some or all of the information requested is subject to a confidentiality
18 agreement with a Non-Party;
19                             2)    promptly provide the Non-Party with a copy of the
20 Protective Order in this Action, the relevant discovery request(s), and a reasonably
21 specific description of the information requested; and
22                             3)    make the information requested available for inspection by
23 the Non-Party, if requested.
24                       (c)   If a Non-Party represented by counsel fails to commence the
25 process called for by Local Rules 45-1 and 37-1, et seq. within 14 days of receiving
26 the notice and accompanying information or fails contemporaneously to notify the
27 Receiving Party that it has done so, the Receiving Party may produce the Non-
28 Party’s confidential information responsive to the discovery request.                     If an
                                                   - 11 -
     4852-0841-3878.v1
 1 unrepresented Non-Party fails to seek a protective order from this Court within 14
 2 days of receiving the notice and accompanying information, the Receiving Party
 3 may produce the Non-Party’s confidential information responsive to the discovery
 4 request. If the Non-Party timely seeks a protective order, the Receiving Party shall
 5 not produce any information in its possession or control that is subject to the
 6 confidentiality agreement with the Non-Party before a determination by the Court
 7 unless otherwise required by the law or court order. Absent a court order to the
 8 contrary, the Non-Party shall bear the burden and expense of seeking protection in
 9 this Court of its Protected Material.
10            11.        UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
11            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
12 Protected Material to any person or in any circumstance not authorized under this
13 Protective Order, the Receiving Party must immediately
14                       (a)   notify in writing the Designating Party of the unauthorized
15 disclosures,
16                       (b)   use its best efforts to retrieve all unauthorized copies of the
17 Protected Material,
18                       (c)   inform the person or persons to whom unauthorized disclosures
19 were made of all the terms of this Order, and
20                       (d)   request such person or persons to execute the “Acknowledgment
21 and Agreement to Be Bound” (Exhibit A).
22            12.        INADVERTENT         PRODUCTION          OF     PRIVILEGED        OR
23                       OTHERWISE PROTECTED MATERIAL
24            When a Producing Party gives notice to Receiving Parties that certain
25 inadvertently produced material is subject to a claim of privilege or other protection,
26 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
27 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
28 may be established in an e-discovery order that provides for production without prior
                                                  - 12 -
     4852-0841-3878.v1
 1 privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), the Parties
 2 agree that inadvertent production in this Action of any document, by any Party or
 3 person, that such Party or person later claims should have been withheld on grounds
 4 of a privilege or other protection from disclosure including but not limited to the
 5 work product doctrine, (an “Inadvertently Produced Privileged Document”), will not
 6 be deemed, in itself, to waive any privilege or protection from disclosure either as to
 7 specific information in the Inadvertently Produced Privileged Document or as to any
 8 other information relating thereto or on the same or related subject matters.
 9            13.        MISCELLANEOUS
10            13.1 Right to Further Relief. Nothing in this Order abridges the right of any
11 person to seek its modification by the Court in the future.
12            13.2 Right to Assert Other Objections.       No Party waives any right it
13 otherwise would have to object to disclosing or producing any information or item
14 on any ground not addressed in this Protective Order. Similarly, no Party waives
15 any right to object on any ground to use in evidence of any of the material covered
16 by this Protective Order.
17            13.3 Filing Protected Material. A Party that seeks to file under seal any
18 Protected Material must comply with Civil Local Rule 79-5 and with any pertinent
19 orders of the assigned District Judge and Magistrate Judge. Protected Material may
20 only be filed under seal pursuant to a Court order authorizing the sealing of the
21 specific Protected Material at issue. If a Party’s request to file Protected Material
22 under seal is denied by the Court, then the Receiving Party may file the information
23 in the public record unless otherwise instructed by the Court.
24            14.        FINAL DISPOSITION
25            After the final disposition of this Action, as defined in Section 4, within 60
26 days of a written request by the Designating Party, each Receiving Party must return
27 all Protected Material to the Producing Party or destroy such material. As used in
28 this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
                                               - 13 -
     4852-0841-3878.v1
 1 summaries, and any other format reproducing or capturing any of the Protected
 2 Material. Whether the Protected Material is returned or destroyed, the Receiving
 3 Party must submit a written certification to the Producing Party (and, if not the same
 4 person or entity, to the Designating Party) by the 60-day deadline that (1) identifies
 5 (by category, where appropriate) all the Protected Material that was returned or
 6 destroyed and (2) affirms that the Receiving Party has not retained any copies,
 7 abstracts, compilations, summaries or any other format reproducing or capturing any
 8 of the Protected Material. Notwithstanding this provision, Counsel are entitled to
 9 retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
10 transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
11 reports, attorney work product, and consultant and expert work product, even if such
12 materials contain Protected Material. Any such archival copies that contain or
13 constitute Protected Material remain subject to this Protective Order as set forth in
14 Section 4.
15 ///
16 ///
17 ///
18 ///
19 ///
20 ///
21 ///
22 ///
23 ///
24 ///
25 ///
26 ///
27 ///
28 ///
                                            - 14 -
    4852-0841-3878.v1
 1            15.        Any violation of this Order may be punished by any and all appropriate
 2 measures including, without limitation, contempt proceedings and/or monetary
 3 sanctions.
 4    DATED: March 26, 2020                         ROBBINS GELLER RUDMAN &
                                                     DOWD LLP
 5
                                                    DENNIS J. HERMAN
 6                                                  WILLOW E. RADCLIFFE
                                                    JOHN H. GEORGE
 7
 8
                                                            /s/ Willow E. Radcliffe
 9
                                                           WILLOW E. RADCLIFFE
10
                                                    Post Montgomery Center
11                                                  One Montgomery Street, Suite 1800
12                                                  San Francisco, CA 94104
                                                    Telephone: 415/288-4545
13                                                  415/288-4534 (fax)
14
                                                    Lead Counsel for Plaintiffs
15
16    DATED: March 26, 2020                        WHITE & CASE LLP
17                                                 BRYAN A. MERRYMAN (SBN 134357)
18
19                                                          /s/ Bryan A. Merryman
                                                          BRYAN A. MERRYMAN
20                                                 555 South Flower Street, Suite 2700
21                                                 Los Angeles, CA 90071
                                                   Telephone: 213/620-7700
22                                                 213/452-2329 (fax)
23                                                 Bmerryman@whitecase.com
24
25
26
27
28
                                                  - 15 -
     4852-0841-3878.v1
 1
                                      WHITE & CASE LLP
 2                                    CHRISTOPHER M. CURRAN
 3                                    (pro hac vice)
                                      ERIC GRANNON (pro hac vice)
 4                                    JAIME M. CROWE (pro hac vice)
 5                                    REUBEN J. SEQUEIRA (pro hac vice)
                                      701 Thirteenth Street, NW
 6                                    Washington, DC 20005-3807
 7                                    Telephone: 202/626-3600
                                      202/639-9355 (fax)
 8                                    ccurran@whitecase.com
 9                                    egrannon@whitecase.com
                                      jcrowe@whitecase.com
10                                    rsequeira@whitecase.com
11
                                      Attorneys for Defendant Toshiba
12                                    Corporation
13
              PURSUANT TO STIPULATION, IT IS SO ORDERED.
14
15
     DATED: April 8, 2020            __/s/ Jacqueline Chooljian_____________
16
                                     Honorable Jacqueline Chooljian
17                                   UNITED STATES MAGISTRATE JUDGE
18
19
20
21
22
23
24
25
26
27
28
                                     - 16 -
     4852-0841-3878.v1
 1                                          EXHIBIT A
 2               ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3
 4            I, _____________________________ [print or type full name], of
 5 _________________ [print or type full address], declare under penalty of perjury
 6 that I have read in its entirety and understand the Protective Order that was issued
 7 by the United States District Court for the Central District of California on April 8,
 8 2020 in the case of Stoyas, et al. v. Toshiba Corp., 15-cv-04194-DDP (JCx) (C.D.
 9 Cal.). I agree to comply with and to be bound by all the terms of this Protective
10 Order and I understand and acknowledge that failure to so comply could expose me
11 to sanctions and punishment in the nature of contempt. I solemnly promise that I will
12 not disclose in any manner any information or item that is subject to this Protective
13 Order to any person or entity except in strict compliance with the provisions of this
14 Order.
15            I further agree to submit to the jurisdiction of the United States District Court
16 for the Central District of California for the purpose of enforcing the terms of this
17 Protective Order, even if such enforcement proceedings occur after termination of
18 this action. I hereby appoint __________________________ [print or type full
19 name] of _______________________________________ [print or type full address
20 and telephone number] as my California agent for service of process in connection
21 with this action or any proceedings related to enforcement of this Protective Order.
22            Date: ______________________________________
23            City       and        State        where        sworn         and        signed:
24 ________________________________
25
26            Printed name: _______________________________
27
28            Signature: __________________________________
                                                - 17 -
     4852-0841-3878.v1
